 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFONSO CONTRERAS,                                No. 1:17-cv-01498-DAD-JLT
12                       Petitioner,
13           v.                                         ORDER DENYING MOTION FOR
                                                        RECONSIDERATION AND MOTION TO
14    UNITED STATES OF AMERICA,                         ALTER JUDGMENT
15                       Respondent.                    (Doc. Nos. 16, 17)
16

17

18          On October 10, 2017, petitioner Alfonso Contreras filed a petition for a writ of error

19   coram nobis. (Doc. No. 1.) On November 9, 2017, the assigned magistrate judge issued findings

20   and recommendations, recommending that the petition be dismissed because petitioner did not

21   satisfy the requirements for the granting of the highly unusual remedy of coram nobis. (Doc. No.

22   9.) On January 23, 2018, the court adopted the findings and recommendations in full and

23   dismissed the petition. (Doc. No. 13.) On January 24, 2019, petitioner filed a motion for

24   reconsideration of the judgment and a motion to alter or amend the judgment. (Doc. Nos. 16, 17.)

25          Rule 60(b)(1) provides that “[o]n motion and upon such terms as are just, the court may

26   relieve a party. . . from a final judgment, order, or proceeding” for “mistake, inadvertence,

27   surprise, or excusable neglect,” or “any other reason justifying relief from the operation of

28   judgment.” Relief under Rule 60 “is to be used sparingly as an equitable remedy to prevent
                                                       1
 1   manifest injustice and is to be utilized only where extraordinary circumstances” exist. Harvest v.

 2   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted)

 3   (addressing reconsideration under Rule 60(b)(1)–(5)). The moving party “must demonstrate both

 4   injury and circumstances beyond his control.” Id. (internal quotation marks and citation omitted).

 5   Further, Local Rule 230(j) requires, in relevant part, that in moving for reconsideration of an

 6   order denying or granting a prior motion, a party must show “what new or different facts or

 7   circumstances are claimed to exist which did not exist or were not shown” previously, “what

 8   other grounds exist for the motion,” and “why the facts or circumstances were not shown” at the

 9   time the substance of the order which is objected to was considered.

10           “A motion for reconsideration should not be granted, absent highly unusual

11   circumstances, unless the district court is presented with newly discovered evidence, committed

12   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

13   raise arguments or present evidence for the first time when they could reasonably have been

14   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

15   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted).

16           In his motion for reconsideration petitioner complains that the court had the wrong

17   address on record for petitioner, as a result of which he did not receive the magistrate judge’s

18   findings and recommendations. However, Local Rule 182(f) specifically states that “[e]ach

19   appearing attorney and pro se party is under a continuing duty to notify the Clerk and all other

20   parties of any change of address,” and that “[a]bsent such notice, service of documents at the
21   prior address . . . shall be fully effective.” The fact that petitioner failed to update the court

22   regarding the change in his address provides no basis for the granting of relief. In addition, the

23   court has reviewed the arguments petitioner presented in his motions concerning his objections to

24   the findings and recommendations. None of these arguments presented show an error of “the

25   most fundamental character” that would merit the extraordinary remedy of coram nobis.

26   Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1997). Thus, the court finds no reason
27   to reconsider or alter judgment entered in this case.

28   /////
                                                          2
 1        For these reasons,

 2        1.     Petitioner’s motion for relief from judgment (Doc. No. 16) is denied; and

 3        2.     Petitioner’s motion to alter or amend the judgment (Doc. No. 17) is denied.

 4   IT IS SO ORDERED.
 5
       Dated:   April 23, 2019
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
